No. 99-20497
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20497
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DANIEL R. LINDER,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-98-CR-409-ALL
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Daniel R. Linder challenges his convictions of impersonating

an officer of the United States and being a felon in possession

of a firearm.   His sole contention on appeal is that the district

court abused its discretion in denying his motion to withdraw his

guilty plea, which was filed prior to sentencing.    He asserts

that his plea was not knowingly made because it had been

predicated upon his mistaken belief that pleading guilty was the

only way to avoid the possibility that his sentence could be

enhanced by his prior kidnaping conviction.    He ascribes this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20497
                                -2-

mistaken belief to representations made by the Government during

the plea bargaining process.

     This court reviews the denial of a Rule 32(e) motion for an

abuse of discretion.   See United States v. Grant, 117 F.3d 788,

789 (5th Cir. 1997).   The district court may grant a motion to

withdraw a guilty plea before a defendant is sentenced if the

defendant shows “any fair and just reason.”   Fed. R. Crim. P.

32(e); see United States v. Brewster, 137 F.3d 853, 857 (5th

Cir.), cert. denied, 119 S. Ct. 247 (1998); United States v.

Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).

     A review of the circumstances leading up to the entry of

Linder’s guilty plea reveals that the district court did not

abuse its discretion in denying his motion to withdraw that plea.

Linder’s guilty plea was knowingly entered, and he does not

assert that he was actually innocent of the offenses of

conviction.   See Brewster, 137 F.3d at 857; Carr, 740 F.2d at

343-44.   Accordingly, Linder’s convictions are

     AFFIRMED.